J-S01011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DUPREE M. JOHNSON                          :
                                               :
                       Appellant               :   No. 637 MDA 2021

          Appeal from the Judgment of Sentence Entered April 23, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0001770-2019

BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                           FILED: FEBRUARY 15, 2022

        Dupree M. Johnson appeals from his April 23, 2021 judgment of

sentence imposed after he entered a negotiated guilty plea to indecent assault

of an unconscious person. We affirm.

        On April 23, 2021, Appellant pled guilty to indecent assault of an

unconscious person.        In exchange for his plea, the Commonwealth nolle

prossed the remaining charges of rape of an unconscious person, sexual

assault, and indecent assault without consent.          The trial court accepted

Appellant’s plea and issued the agreed-upon sentence of nine to twenty-three

months of incarceration followed by a consecutive three-year term of

probation. The court also designated Appellant as a Tier II twenty-five-year

registrant pursuant to Subchapter H of the Sex Offender Registration and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01011-22


Notification Act (“SORNA” or “Subchapter H”), 42 Pa.C.S. §§ 9799.10-

9799.42. As the trial court was advising Appellant of his appellate rights, plea

counsel indicated that Appellant intended to appeal the constitutionality of an

unidentified issue in the case, but that the appeal would not affect the validity

of the plea itself. See N.T., 4/23/21, at 14. Appellant was later evaluated

and adjudged to not be a sexually violent predator (“SVP”).

       Appellant did not file a post-sentence motion.         Instead, the instant

timely appeal followed. Both Appellant and the trial court have complied with

the mandates of Pa.R.A.P. 1925.1

       Appellant raises the following issue for our review:

       Is [Appellant’s] sentence illegal insofar as it includes a mandatory
       registration requirement pursuant to [SORNA], the imposition [of]
       which is a violation of his right to reputation contained Article I,
       Section 1 of the Pennsylvania Constitution as it is based on an
       irrebuttable presumption that sex offenders are at a higher risk of
       recidivism which is not universally true and not true as applied to
       [Appellant]?

Appellant’s brief at 4.

       For the first time on appeal, Appellant argues that the registration

requirements imposed upon him pursuant to Subchapter H run afoul of the

Pennsylvania Constitution’s reputational protections. See Appellant’s brief at

8; see also PA. CONST., Art. 1, § 1 (“All men are born equally free and



____________________________________________


1 While this appeal was pending, plea counsel sought and obtained leave to
withdraw as counsel. Following a hearing, the trial court appointed current
counsel to represent Appellant in this appeal.

                                           -2-
J-S01011-22


independent, and have certain inherent and indefeasible rights, among which

are . . . reputation . . . .”). Accordingly, we must decide whether this claim

has been properly preserved for our review.

      It is well-settled that issues not raised before the trial court cannot be

advanced    for   the   first   time   on   appeal.   Pa.R.A.P.   302(a).    See

Commonwealth v. Reslink, 257 A.3d 21 (Pa.Super. 2020) (finding

constitutional challenges to Subchapter H of SORNA waived due to appellant’s

failure to raise his claims before the trial court); see also In re F.C. III, 2

A.3d 1201, 1212 (Pa. 2010) (finding appellant’s constitutional claims waived

where he failed to raise them before the lower court). Thus, “issues, even

those of constitutional dimension, are waived if not raised in the trial court.”

see Commonwealth v. Jefferson, 256 A.3d 1242, 1252 (Pa.Super. 2021);

see also Commonwealth v. Howe, 842 A.2d 436, 441 (Pa.Super. 2004)

(“[C]onstitutional issues, including sentencing issues based upon the

constitution are waived if they are not properly raised in the trial court.”).

      This Court reviewed a similar constitutional challenge to Subchapter H

in Reslink. Like Appellant in the instant case, Reslink was subject to tier-

based registration under SORNA. See 42 Pa.C.S. § 9799.14(b)(6). Reslink

asserted for the first time on appeal that Subchapter H creates “an irrefutable

and irrebuttable presumption against the offender” and is, therefore,

unconstitutional. Reslink, supra at 24. This Court found that he waived the

issue because he failed to raise it before the trial court. Id. at 25. In reaching


                                        -3-
J-S01011-22


that decision, we noted that it “is well-settled that issues not raised before the

trial court cannot be advanced for the first time on appeal.”           Id. (citing

Pa.R.A.P. 302(a)).      The fact that Reslink raised a constitutional claim that

implicated the legality of his sentence did not alter our analysis.2 Id.

       Turning to the instant case, Appellant’s arguments raising constitutional

concerns regarding the presumption of recidivism and his right to reputation

were not presented to the trial court.           Accordingly, the trial court found

Appellant’s claim waived, explaining that, in addition to failing to identify the

specific constitutional challenge in his concise statement, Appellant also “did

not raise or argue the issue at his guilty plea and sentencing hearing; he only

indicated that an issue as to constitutionality would be raised on appeal. We

are, therefore, unable to address that issue in this Opinion.”          Trial Court

Opinion, 7/29/21, at 3. Pursuant to Reslink, we are constrained to agree.

       Appellant concedes that prior counsel did not present the trial court with

any specific argument or challenge to the mandatory requirements of SORNA.

See Appellant’s brief at 7.          Additionally, he admits that prior published

decisions from this Court have held that failure to specifically challenge the



____________________________________________


2 This author has previously written separately to express her belief that
Reslink was wrongly decided. See Commonwealth v. Chai, 253 A.3d 277
(Pa.Super. 2021) (non-precedential concurring memorandum).          While I
maintain that view, I nevertheless recognize that we are mandated to follow
established precedent. See Commonwealth v. Reed, 107 A.3d 137, 143
(Pa.Super. 2014) (“This Court is bound by existing controlling precedent as
long as the decision has not been overturned by our Supreme Court.”).

                                           -4-
J-S01011-22


constitutionality of SORNA’s registration requirements before the trial court

results in a waiver of that claim on appeal. Id. at 7-8. Accordingly, we find

that Appellant’s claim is waived.

       Judgment of sentence affirmed.3

       Judge Colins joins this Memorandum.

       Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/15/2022




____________________________________________


3  We note that our Supreme Court is currently considering whether
constitutional SORNA claims should constitute non-waivable challenges to the
legality of sentence, and, as such, cannot be waived. See Commonwealth
v. Thorne, 245 A.3d 1099 (Pa.Super. 2020) (non-precedential decision)
appeal granted 260 A.3d 922 (Pa. 2021) (finding constitutional SORNA
challenges that were raised for the first time on appeal waived pursuant to
Reslink).

                                           -5-